Citation Nr: 1801298	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans (VA) Regional Office (RO) in Buffalo, New York.  

This case was previously before the Board in June 2015, at which time it was remanded for additional development. 

The Board notes that service connection for IBS was previously denied in by a January 1976 rating decision and service connection for fibromyalgia was previously denied in an October 1997 rating decision, and the issue was identified by the RO in May 2013 as whether new and material evidence had been received to reopen.  However, in this case, the Board finds that new and material evidence has been received in accord with 38 C.F.R. § 3.156(a).  See May 2014 Board hearing.  Therefore, it will address the merits on the underlying service connection for IBS claim.  

The Veteran previously testified at a Travel Board hearing in May 2014. A transcript of the hearing has been associated with the Veteran's claims file.  In October 2017, the Veteran was informed that the Veterans Law Judge who chaired his hearing was no longer employed by the Board, and he had the right to request another optional Board hearing.  The Veteran was required to respond to the notice within 30 days from the date of the October 2017 notification letter; the Veteran did not respond, and the Board will proceed with the adjudication of this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

IBS had its onset in service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for IBS have been met.  38 U.S.C. §§ 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cri. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The evidence shows the Veteran has a current diagnosis of IBS.  

Service treatment records show complaints of chronic abdominal pain in service.  The Veteran was sound at service entry and during service was diagnosed as having IBS in May 1974.  The Veteran contends that his IBS began during service and service treatment records show treatment for abdominal problems.  Post-service treatment records show recurrent complaints of gastrointestinal problems.  The Board finds that the Veteran is competent to report having stomach problems since service and that his account of having problems since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's credible lay statements concerning symptoms since service and current diagnosis of IBS, the Board finds that service connection is warranted.  


ORDER

Service connection for IBS is granted.  


REMAND

The service treatment records show the Veteran was complaints of nervous problems.  In addition, the Veteran asserts that his fibromyalgia was caused or aggravated by his service-connected IBS.  As the Veteran's lay statements and service treatment records indicate that the Veteran's fibromyalgia may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine the nature and etiology of his fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his fibromyalgia.  The examiner is asked to opine as to whether it is as least as likely as not that the Veteran's fibromyalgia had its onset in service or is otherwise the result of an incident in service.  

The examiner must acknowledge and discuss the Veteran's in-service treatment for nervousness and opine whether his fibromyalgia is related to his nervousness.

The examiner is also asked to opine whether the Veteran's fibromyalgia was caused or aggravated by his service-connected IBS.  In other words, the examiner is asked to provide an opinion as to both causation and aggravation.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  

3.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


